WALKER, District Judge.
The libellant, a seaman, during the month of May, 1940, signed shipping articles aboard the S. S. Nadin at the City of Píreos, Greece, with provision for a war bonus for passage through the Mediterranean Sea (War Zone), and he continued aboard the vessel until July 4, 1940, when it docked in the waters of the United States at Jersey City in the State of New Jersey, and he was taken to St. Vincent’s Hospital in New York City to have an appendectomy performed.
The S.S. Nadin is a Greek steamer flying the Greek flag, and the libellant is a Greek seaman. The Ester, D.C., 190 F. 216; cited with approval in The Cambitsis, D.C., 14 F.2d 236. The applicable law of Greece, as promulgated in a decree by the Minister of Marine shortly after the commencement of hostilities in Europe, is to the effect that: All war bonuses given to Greek seamen are to be sent to the Bank of Greece and the Greek Minister of Marine in Athens, who distributes them to the next of kin or deposits them to the account of the seamen, and because Cozis represented he had no family in Greece or same did not need financial assistance, he, it is alleged, asked to have his war bonus deposited in the Bank of Greece, where he had an account (see third paragraph of Affidavit of Captain Nicolas Courbellis, Merchant Marine Attache of the Greek Consulate General in New York, dated July-30, 1940), and the bonus he now seeks was sent to the Bank of Greece by telegram on July 5, 1940.
A consular convention between the United States and Greece was signed on November 19-December 2, 1902, 33 Stat. 2122 et seq., and on June 30, 1915, this government gave notice to Greece of its intention to abrogate Articles XII and XIII as of July 1, 1916, pursuant to the Act of March 4, 1915, commonly referred to as the La Follette Seamen’s Act, 38 Stat. 1164. On May 7, 1916, Greece accepted the abrogation of the two Articles insofar as their provisions were in conflict with the Act, and on the understanding that all other provisions in the Articles, especially those concerning the arrest, detention and imprisonment of deserters from war vessels would continue in force.
The libellant claims the approximate sum of $359.25, as a war bonus because the S. S. Nadin passed places affected with a war' danger (wording of libel) and asserts that the abrogation of Articles XII and XIII permits this court to take jurisdiction. He does not ask this court to take jurisdiction of a claim that is unpaid, rather does he seek its processes to overcome that which has been done in accordance with his instructions. In this he should not prevail.
The motion addressed to the jurisdiction is granted.